Title: To James Madison from William Riggin, 30 May 1806 (Abstract)
From: Riggin, William
To: Madison, James


                    § From William Riggin. 30 May 1806, Trieste. “I had this honor on the 30th April, and have now that of placing before you, the copy of an official note received from this Government, declaring the Ports in the Adriatic Gulph belonging to the Emperor of Germany, shut to the English and Russians in consequence of the occupation of the Bocca di Cattaro by the latter power.”
                